PELHAM, P. J.
(1) The undisputed evidence showed that the state’s witness Lucius Allen was in the employ of the sheriff of the county, R. B. Teal, as a- de*266tective '“to- turn up tigers,” and that he was paid $25 per week for this service by the sheriff, and there, was no abuse of the court’s discretion resulting in prejudicial error to the defendant in sustaining the solicitor’s objection to the questions propounded to the state’s witness Allen on cross-examination asking him if he was in the business from patriotic or money motives, or if he reported tigers for what he got out of it.
(2) The defendant’s witness Cliff Ventress had testified in behalf of the defendant at his instance that his character ivas good, and, although the ruling of the court on the question is not shown, we may say that it was proper for the court to permit the solicitor on eross-éx-. animation to ask the witness if he had not heard that the defendant had been up before the mayor’s court for the same offense, for the purpose of showing the knowledge of the witness, eliciting the data upon which the opinion is based, and testing its soundness.—Moulton v. State, 88 Ala. 116, 6 South. 758, 6 L. R. A. 301.
Other rulings on the evidence do not show error or merit discussion. The general charge requested by the defendant was very properly refused.
We find no reversible error in the record.
Affirmed.